Citation Nr: 1629257	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  09-38 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension as due to exposure to Gulf War environmental hazards, to include as secondary to service-connected disabilities.  

2.  Entitlement to service connection for sleep apnea as due to exposure to Gulf War environmental hazards, to include as secondary to service-connected disabilities.  

3.  Entitlement to service connection for diabetes mellitus, type II, as due to exposure to Gulf War environmental hazards.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to September 1981, from December 1981 to December 1985 and from August 1990 to June 1991. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in May 2016.  A transcript of the hearing is in the Veteran's file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is required prior to adjudicating the Veteran's claims on appeal.  The Veteran asserts that he was exposed to Gulf War environmental hazards, to include burning chemicals and oil fields.  

With regards to the claim for service connection for hypertension as due to exposure to Gulf War environmental hazards, to include as secondary to service-connected disabilities, service treatment records are silent for complaints or treatment for hypertension.

A post service private treatment record dated in April 1992 shows that the Veteran complained of being dizzy, light headed and weak.  Blood pressure readings were 150/104, 140/100 and 140/110.  An assessment of borderline to mild hypertension was provided.  A December 2003 private treatment note shows an assessment of hypertension, which was noted to be under control.  A February 2006 private treatment note indicates an assessment of hypertension.  

At the Veteran's May 2016 videoconference hearing, he reported feeling light headed and stressed during service.  He noted daily stress from bombings and jets flying above his camp during service in Dhahran, Saudi Arabia.  The Veteran also stated that his stress was due to having service-connected disabilities.  

The Veteran has not been afforded a VA examination in connection with his claim.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4)(i).  Therefore, the Board finds that a VA examination and medical opinion are necessary for determining the nature and etiology of any hypertension disability that may be present.

With regards to the claim for service connection for sleep apnea as due to exposure to Gulf War environmental hazards, to include as secondary to service-connected disabilities, service treatment records are silent for complaints or treatment for sleep apnea.

A post service private treatment record dated in June 2008 shows that the Veteran complained of snoring and difficulty breathing while sleeping.  The Veteran's wife noted that the Veteran would choke and sound like he was gasping for air.  She stated that she would have to nudge him to stop snoring.  An assessment of snoring and witnessed apnea, probably obstructive sleep apnea was provided.  Upon examination later that month, a diagnosis of obstructive sleep apnea was provided.  It was noted that the Veteran was given a continuous airway pressure (CPAP) machine. 

At the Veteran's May 2016 videoconference hearing, he reported experiencing breathing problems while he slept.  He noted using a CPAP machine.  The Veteran also noted that while in service, he couldn't sleep due to the bombings occurring at night.  At the hearing, the Veteran's representative, who was also a fellow Army Veteran who served with the Veteran during his Gulf War service, testified that the Veteran would snore and gasp for air while he slept.  The Veteran's representative also noted that the Veteran was service-connected for a respiratory disability which could cause the Veteran's claimed sleep apnea disability.   

While lay persons are generally not competent to offer evidence which requires medical knowledge, such as opinions regarding medical causation or a diagnosis, they may provide competent testimony as to observable symptoms and manifestations of a disorder.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  A veteran can attest to factual matters of which he had had first-hand knowledge, e.g., respiratory problems.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

The Veteran has not been afforded a VA examination for this claim.  McLendon, 20 Vet. App. at 81.  A VA examination and medical opinion is necessary to determine whether any current sleep apnea disability had its onset in service or is otherwise related to his active duty service; or, is caused or aggravated by a service-connected disability.

With regards to the claim for service connection diabetes mellitus, type II, as due to exposure to Gulf War environmental hazards, service treatment records are silent for complaints or treatment for diabetes mellitus.  A January 1984 treatment note shows that the Veteran had attended a weight control class.

A post service private treatment record dated in October 2002 shows that the Veteran was admitted to Jackson Hospital and Clinic for excessive thirst, polyuria and polydipsia.  He was found to have an elevated blood sugar level.  The discharge diagnosis was new onset type 2 diabetes.  A February 2006 private treatment note reflects that the Veteran was taking insulin for this condition and assessment of type 2 diabetes, on insulin therapy under reasonable control, aggravated by obesity was provided. 

At the Veteran's May 2016 videoconference hearing, he reported experiencing weight gain during service.  He noted being stressed and that he couldn't sleep at night.  He stated that he was currently using insulin. 

The Veteran has not been afforded a VA examination for this claim.  McLendon, 20 Vet. App. at 81.  A VA examination and medical opinion is necessary to determine whether any current diabetes mellitus, type II disability had its onset in service or is otherwise related to his active duty service.

Lastly, ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant VA treatment records, to include records from the VA Medical Center in Montgomery, Alabama.  If no relevant records exist, the claims file should be annotated to reflect such. 

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's claimed hypertension disability.  The entire electronic claims file must be reviewed by the examiner. 

The examiner is asked to specifically address the following questions:

a.  Is it at least as likely as not (50 percent or greater probability) that any currently identified hypertension disability had its onset during, or is otherwise related to, the Veteran's active service, to include as a result of exposure to Gulf War environmental hazards?

b.  Is it at least as likely as not (50 percent or greater probability) that any currently identified hypertension disability was caused by the Veteran's service-connected disabilities?

c.  Is it at least as likely as not (50 percent or greater probability) that any currently identified hypertension disability was aggravated (increased in severity beyond the natural progress of the condition) by the Veteran's service-connected disabilities?  If aggravation is found, the examiner should provide the baseline manifestations of the Veteran's hypertension prior to aggravation by the service-connected disabilities.

The examiner is asked to consider the Veteran's statements regarding the onset and symptoms.  The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.  

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's claimed sleep apnea disability.  The entire electronic claims file must be reviewed by the examiner. 

The examiner is asked to specifically address the following questions:

a.  Is it at least as likely as not (50 percent or greater probability) that any currently identified sleep apnea disability had its onset during, or is otherwise related to, the Veteran's active service, to include as a result of exposure to Gulf War environmental hazards?

b.  Is it at least as likely as not (50 percent or greater probability) that any currently identified sleep apnea disability was caused by the Veteran's service-connected disabilities?

c.  Is it at least as likely as not (50 percent or greater probability) that any currently identified sleep apnea disability was aggravated (increased in severity beyond the natural progress of the condition) by the Veteran's service-connected disabilities?  If aggravation is found, the examiner should provide the baseline manifestations of the Veteran's sleep apnea prior to aggravation by the service-connected disabilities.

The examiner is asked to consider the Veteran's statements regarding the onset and symptoms.  The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.  

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's claimed diabetes mellitus, type II disability.  The entire electronic claims file must be reviewed by the examiner. 

The examiner is asked to specifically address the following:

Is it at least as likely as not (50 percent or greater probability) that any currently identified diabetes mellitus, type II disability had its onset during, or is otherwise related to, the Veteran's active service, to include as a result of exposure to Gulf War environmental hazards?

The examiner is asked to consider the Veteran's statements regarding the onset and symptoms.  The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.  

5.  Finally, readjudicate the issues on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




